Title: To Thomas Jefferson from Jefferson S. Myer, 6 December 1821
From: Myer, Jefferson S.
To: Jefferson, Thomas


Sir
Washington City.
Dec. 6. 1821.
This in an entire stranger, might be considered the hight of presumption, but should it not meet your approbation, I hope it will not meet your displeasure, therefore a longer preamble I deem entirely unnecessary, and shall proceed to make known my intentions—In August 1807 I entered the U. S. Military Academy with this intention of making arms my profession, but owing to domestic causes, it was necessary for me to resign my appointment of cadet, in consequence of which destroying my fondest hopes; but circumstances having so materially changed, that it will permit of my entering the service again, for which I have the fondest inclination; the Marine Corps being the one I prefer, I wish to obtain a Lieutenancy in it if possible, for which purpose I take the liberty of soliciting your influence; I presume my father’s republican principles are sufficiently known to you having edited a paper during your administration, in consequence of which, his ardent zeal to the devotion of his country, was the cause of his sinking in fortune, and I may say in an early grave; should the fact be recollected by you of his truly republican sentiments, I must ardently beg you would state the fact in order that I may present the same to Hon. Sec. of the Navy to secure my appointment of Lieutenancy in the Marine Corps, your not having a personal acquaintance with me I could not ask any thing more, by so doing you will Confer the highest favour on one who has only his correct deportment to depend upon, should you be pleased to answer this humble request I beg you would not delay it, as the appointments will be made this month—I have the honour to be your most obedient and humble Servt.Jefferson S Myerson of the late Johnson Myer of PennsylvaniaP.S. I herewith subjoin a list of my friends making interest for me; Capt J. R. Bell U.S. Army, formerly my commanding office—Mr Anderson 1st. Compr of the treasury; and Messrs; Pitcher, Gross of N.Y. Clark, Williams of Va. Wallace, Regles. members of the last and present CongressJ.S.M